EXHIBIT 10.5

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY APPLICABLE STATE
SECURITIES LAW AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN
OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION
STATEMENT IS NOT REQUIRED UNDER THE SECURITIES ACT AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER OR UNDER APPLICABLE STATE SECURITIES LAWS.

 

As of February 16, 2007

   $ 20,000,000

Secured Promissory Note

Latin Node, Inc., a Florida corporation; Latin Node, LLC, a Florida limited
liability company; Latinode Communications Corporation, a Florida corporation;
NSite Software, LLC, a Florida limited liability company; Tropical Star
Communications, Inc., a Florida corporation; TS Telecommunications, Inc., a
Florida corporation; and Total Solutions Telecom, Inc., a Florida corporation
(collectively, jointly and severally, the “Company”), promises to pay to the
order of ELANDIA, INC., a Delaware corporation or its assigns (the “Holder”),
the principal sum of Twenty Million Dollars ($20,000,000) or so much thereof as
may be advanced to the Company pursuant to the Credit Agreement (as defined
below), on or before the earlier of (a) the fourth (4th) anniversary (the
“Maturity Date”) of the date of this Secured Promissory Note (together with any
and all amendments, modifications, extensions or restatements hereof, this
“Note”), together with accrued interest thereon or (b) demand by Holder
following refusal by the United States Federal Communications Commission to
approve the transaction described in the in the Preferred Stock Purchase
Agreement (the “Stock Purchase Agreement’) dated as of the date hereof among
Retail Americas VoIP, LLC, Jorge Granados, and Shutts & Bowen LLP, as escrow
agent, and Holder.

Interest on the principal amount of this Note (this “Note”) shall accrue at the
rate (the “Contract Rate”) of ten percent (10%) per annum from the original date
of issuance of this Note. Interest on the outstanding principal balance of this
Note shall initially accrue and be due and payable in full immediately available
funds to the Holder 90 days after the date hereof; thereafter, interest shall be
due and payable in immediately available funds to the Holder upon the first
(1st) day of each calendar month through the Maturity Date. Interest will be
computed on the basis of a 360-day year based upon the actual number of days
elapsed.

Prior to the Maturity Date, the Company shall pay to Holder the following
amounts to be applied to the principal balance of this Secured Promissory Note:

 

  1. The proceeds received by the Company upon the closing of the transaction
described in the Stock Purchase Agreement dated as of the date hereof between
Latin Node, Inc., Retail Americas VoIP, LLC and Jorge Granados and Holder, less
reasonable and customary closing costs approved by Holder; and



--------------------------------------------------------------------------------

  2. Any and all cash flow of the Company in excess of the Company’s reasonable
and customary operating expenses as approved by Holder.

Any amount of principal or interest on this Note which is not paid when due
shall bear interest (“Default Interest”) at a rate equal to the lesser of the
maximum rate permitted under applicable law or twenty-four percent (24.0%) per
annum. Notwithstanding any other provision of this Note, all principal and
accrued but unpaid interest shall, at the option of Holder, be due and payable
in full upon the occurrence of an “Event of Default” as defined below. All
payments shall be made at such address as the Holder shall hereafter give to the
Company by written notice made in accordance with the provisions of this Note.
Whenever any amount expressed to be due by the terms of this Note is due on any
day which is not a business day, the same shall instead be due on the next
succeeding day which is a business day. As used in this Note, the term “business
day” shall mean any day other than a Saturday, Sunday or a day on which
commercial banks in the city of Miami, Florida are authorized or required by law
or executive order to remain closed. This Note is subject to the terms and
conditions of that certain Credit Agreement dated as of the date hereof among
the Company and Holder (the “Credit Agreement;” capitalized terms used herein
but not otherwise defined shall have the meanings set forth in the Credit
Agreement). This Note is secured as set forth in (a) the Security Agreement
dated as of the date hereof among the Company and Holder and (b) guaranty
agreements executed by affiliates and subsidiaries of the Company for the
benefit of Holder.

The principal amount of this Note may not be paid before the Maturity Date
without the prior written consent of the Holder, except as expressly set forth
herein.

This Note is being issued pursuant to an exemption from registration under the
Securities Act and the rules and regulations promulgated thereunder.

This Note is otherwise made on the following terms and conditions:

The occurrence of an “Event of Default” under the Credit Agreement shall
constitute an Event of Default under this Note.

Upon the occurrence of an Event of Default, at the option of the Holder, this
Note shall become immediately due and payable and the Company shall pay to the
Holder an amount equal to the sum (the “Default Sum”) of (w) the then
outstanding principal amount of this Note plus (x) accrued and unpaid interest
on the unpaid principal amount of this Note to the date of payment (the “Default
Payment Date”) plus (y) Default Interest, if any, on the amounts referred to in
clauses (w) and (x), all without demand, presentment or notice, and all of which
hereby are expressly waived, together with all costs, including, without
limitation, legal fees and expenses, of collection. The Holder shall be entitled
to exercise all other rights and remedies available at law or in equity.

This Note, together with the Credit Agreement, Security Agreement, and all other
documents evidencing, securing or otherwise relating to the indebtedness
evidenced hereby (collectively, the “Loan Documents”), constitute the entire
agreement of the parties and

 

2



--------------------------------------------------------------------------------

supersedes all prior agreements and undertakings, both written and oral, between
the parties, or any of them, with respect to the subject matter hereof. This
Note may not be modified, amended, supplemented, canceled or discharged, except
by written instrument executed by the Company and the Holder. No failure to
exercise, and no delay in exercising, any right, power or privilege under this
Note shall operate as a waiver, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude the exercise of any other right,
power or privilege. No waiver of any breach of any provision shall be deemed to
be a waiver of any preceding or succeeding breach of the same or any other
provision, nor shall any waiver be implied from any course of dealing between
the Company and the Holder. No extension of time for performance of any
obligations or other acts hereunder or under any other agreement shall be deemed
to be an extension of the time for performance of any other obligations or any
other acts.

The Company (and each entity constituting Company, jointly and severally)
represents and warrants to Holder as follows:

(a) This Note and all other Loan Documents have been duly executed and delivered
by the Company and constitute the legal, valid, binding and enforceable
obligation of the Company, enforceable against Company in accordance with their
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of creditors’ rights and remedies or by
other equitable principles of general application.

(b) There are no state statutes or other “anti-takeover” laws applicable to the
Company or to the issuance of this Note by the Company which would have, among
other things, the effect of nullifying the transactions contemplated by this
Note or the other Loan Documents, or, to the extent there are such applicable
state statutes or other “anti-takeover” laws, the Company and its executive and
management officers have taken all steps necessary under such statutes or laws
to render them inapplicable to the Company and the issuance of this Note.

Nothing, herein contained, nor any transaction related hereto, shall be
construed or so operate as to require the Company to pay interest at a greater
rate than is now lawful in such case to contract for, or to make any payment, or
to do any act contrary to law. Should any interest or other charges paid by the
Company, or parties liable for the payment of this Note, in connection with the
loan evidenced by this Note, or any document delivered in connection with said
loan, result in the computation or earning of interest in excess of the maximum
legal rate of interest which is legally permitted by law, then any and all such
excess shall be and the same is hereby waived by the Holder hereof, and any and
all such excess shall be automatically credited against and in reduction of the
principal balance due under this Note, and the portion of said excess which
exceeds the principal balance due under this Note shall be paid by the Holder to
the Company.

The Holder shall be deemed to be the owner of this Note for all purposes, and
the full payment of interest and principal under this Note to the Holder shall
constitute the full and complete discharge of the Company for such purposes.

This Note and the rights, obligations and duties of the Company hereunder shall
not be assignable or otherwise transferable by Company. The Holder may transfer
or assign any or all

 

3



--------------------------------------------------------------------------------

of its rights and obligations under this Note. In the event the Holder assigns
or transfers this Note it shall, within a reasonable period of time thereafter,
provide notice to the Company of such assignment or transfer; provided that, no
failure of the Holder to provide such notice to the Company shall in any way
impair the rights of the Holder under this Note or the effectiveness of the
assignment.

No term or provision contained herein may be modified, amended or waived except
by written agreement or consent signed by the party to be bound thereby.

This Note shall inure to the benefit of, and shall be binding upon, the parties
hereto, their heirs, executors, administrators, personal representatives,
successors in interest and permitted assigns.

In the event the Holder shall employ legal counsel to protect its rights
hereunder or to enforce any term or provision hereof or under any of the Loan
Documents, Company shall pay on demand all of Holder’s reasonable costs and
expenses incurred in enforcing this Note and in preserving and liquidating the
collateral encumbered by the Loan Documents, including but not limited to,
reasonable arbitration, paralegals’, attorneys’ and experts’ fees and expenses,
whether incurred with or without the commencement of a suit, trial, arbitration,
or administrative proceeding, or in any appellate or bankruptcy proceeding.

Company agrees that from time to time hereafter, upon request, it will, at its
sole expense, execute, acknowledge and deliver such other instruments and
documents and take such further action as may be reasonably necessary to carry
out the intent of this Note and the Loan Documents.

THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS
OF LAW PROVISIONS) OF THE STATE OF FLORIDA. AS PART OF THE CONSIDERATION FOR NEW
VALUE THIS DAY RECEIVED, THE COMPANY HEREBY CONSENTS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED IN MIAMI, FLORIDA FOR A DISPUTE ARISING OUT OF OR
RELATED TO THIS NOTE OR THE LOAN DOCUMENTS. EACH OF THE COMPANY AND THE HOLDER
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY SUIT OR
PROCEEDING ARISING OUT OF OR RELATED TO THIS NOTE OR THE OTHER LOAN DOCUMENTS.
THE COMPANY WAIVES ANY OBJECTION WHICH THE COMPANY MAY HAVE BASED ON LACK OF
JURISDICTION OR IMPROPER VENUE OR FORUM NON CONVENIENS TO ANY SUIT OR PROCEEDING
INSTITUTED BY THE HOLDER UNDER THIS NOTE OR THE OTHER LOAN DOCUMENTS IN ANY
STATE OR FEDERAL COURT LOCATED IN MIAMI-DADE COUNTY, FLORIDA AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF THE HOLDER TO BRING ANY
ACTION OR PROCEEDING AGAINST THE COMPANY OR ITS PROPERTY IN THE COURTS OF ANY
OTHER JURISDICTION WHICH HAS JURISDICTION OVER THE COMPANY OR ITS PROPERTY. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE HOLDER TO ENTER INTO THIS NOTE AND
THE

 

4



--------------------------------------------------------------------------------

OTHER LOAN DOCUMENTS, MAKE THE LOANS AND EXTEND THE OTHER FINANCIAL
ACCOMMODATIONS CONTEMPLATED HEREUNDER AND THEREUNDER.

All exhibits and documents referred to in this Note shall be deemed incorporated
herein by any reference thereto as if fully set out.

This Note may be executed in one or more counterparts (all counterparts together
reflecting the signature of all parties) each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.

Company hereby irrevocably (i) consents to the jurisdiction of the courts of the
State of Florida and of any federal court located in Miami-Dade County, Florida
in connection with any action or proceeding arising out of or relating to this
Note, or any other document or exhibit relating hereto or delivered in
connection therewith and (ii) consents that service of legal process in any such
action or proceeding may be made in any manner permitted by the rules of
practice and procedure applicable to such courts.

The enumeration of the Holder’s rights and remedies set forth in this Note is
not intended to be exhaustive and the exercise by the Holder of any right or
remedy shall not preclude the exercise of any other rights or remedies, all of
which shall be cumulative, and shall be in addition to any other right or remedy
given hereunder, under the Loan Documents or under any other agreement between
the Company and the Holder or which may now or hereafter exist in law or in
equity or by suit or otherwise. No delay or failure to take action on the part
of the Holder in exercising any right, power or privilege shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude other or further exercise thereof or the exercise of
any other right, power or privilege or shall be construed to be a waiver of any
Event of Default. No course of dealing between the Company and the Holder or the
Holder’s employees shall be effective to change, modify or discharge any
provision of this Note or to constitute a waiver of any Event of Default.

From and at all times after the date of this Note, and in addition to all of the
Holder’s other rights and remedies against the Company, the Company agrees to
hold the Holder harmless from, and to indemnify the Holder against, all losses,
damages, costs and expenses (including, but not limited to, attorneys’ fees,
costs and expenses) incurred by the Holder from and after the date hereof,
whether direct, indirect or consequential, as a result of or arising from or
relating to any suit, action or proceeding by any Person, whether threatened or
initiated, asserting a claim for any legal or equitable remedy against any
Person under any statute or regulation, including, but not limited to, any
federal or state securities laws, or under any common law or equitable cause or
otherwise, arising from or in connection with the negotiation, preparation,
execution or performance of, this Note and the other Loan Documents; provided,
however, that the foregoing indemnification shall not protect Holder from loss,
damage, cost or expense directly attributable to Holder’s willful misconduct or
gross negligence. All of the foregoing losses, damages, costs and expenses of
the Holder shall be payable by the Company upon demand by the Holder.

 

5



--------------------------------------------------------------------------------

All agreements, covenants, representations and warranties contained herein or
made in writing by or on behalf of the Company in connection with the
transactions contemplated hereby shall survive the execution and delivery of
this Note and the other Loan Documents.

Subject headings and captions are included for convenience purposes only and
shall not affect the interpretation of this Note.

All notices, requests, demands and other communications permitted or required
hereunder shall be in writing, delivered and effective as set forth in the
Credit Agreement.

If any portion of this Note is held invalid, illegal or unenforceable, such
determination shall not impair the enforceability of the remaining terms and
provisions herein, which may remain effective, and to this end this Note is
declared to be severable.

Time is of the essence in this Note.

No waiver of a default, breach or other violation of any provision of this Note
shall operate or be construed as a waiver of any subsequent default, breach or
other violation or limit or restrict any right or remedy otherwise available. No
delay or omission on the part of the Holder to exercise any right or power
arising by reason of a default shall impair any such right or power or prevent
its exercise at any time during the continuance thereof.

Throughout this Note, the masculine shall include the feminine and neuter and
the singular shall include the plural and vice versa as the context requires.

This Note and the Loan Documents constitute the entire agreement of the parties
and supersede any and all other prior agreements, oral or written, with respect
to the subject matter contained herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has signed and sealed this Note on this 16th day
of February, 2007.

 

LATIN NODE, INC., a Florida corporation

By:  

/s/Jorge Granados

  Jorge Granados Name:   Jorge Granados Title:   President
Latin Node, LLC, a Florida limited liability company By:  

/s/Jorge Granados

  Jorge Granados Name:   Jorge Granados Title:   Manager
Latinode Communications Corporation, a Florida corporation By:  

/s/Jorge Granados

  Jorge Granados Name:   Jorge Granados Title:   President
NSite Software, LLC, a Florida limited liability company By:  

/s/Jorge Granados

  Jorge Granados Name:   Jorge Granados Title:   Manager
Tropical Star Communications, Inc., a Florida corporation By:  

/s/Jorge Granados

  Jorge Granados Name:   Jorge Granados Title:   President TS
Telecommunications, Inc., a Florida corporation By:  

/s/Jorge Granados

  Jorge Granados Name:   Jorge Granados Title:   President

 

7



--------------------------------------------------------------------------------

Total Solutions Telecom, Inc., a Florida corporation By:  

/s/ Jorge Granados

  Jorge Granados Name:   Jorge Granados Title:   President

 

8